                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             COLUMBIA DIVISION

 CHRISTY R. LEACH,                               )
                                                 )
        Plaintiff,                               )
                                                 )         NO. 1:19-cv-00022
v.                                               )
                                                 )         JUDGE CAMPBELL
 KEITH FALL, JEFF SEGROVES,                      )         MAGISTRATE JUDGE
 LEE COLVETT, and NEYLAND                        )         HOLMES
 BARBER.                                         )
                                                 )
        Defendants.                              )

                                            ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 47) recommending the Court grant in part and deny in part Defendant’s second

motion to dismiss and for sanctions (Doc. No. 41). Specifically, the Magistrate Judge

recommends the Court deny Defendants’ request for dismissal of the case in its entirety and for

an award of expenses related to filing the motion and reply. However, in light of Plaintiff’s

repeated failure to comply with discovery orders, the Magistrate Judge recommends the Court

strike Plaintiff’s request for relief in the form of compensatory damages for emotional pain and

suffering, emotional stress, and anxiety.

       The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service (Doc. No. 47 at 8).

No objections have been filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 47) and concludes

that it should be ADOPTED and APPROVED. Accordingly, Defendants’ Second Motion to




  Case 1:19-cv-00022 Document 52 Filed 12/28/20 Page 1 of 2 PageID #: 411
Dismiss and for Sanctions (Doc. No. 41) is GRANTED, in part. Plaintiff’s request for relief

in the form of compensatory damages for emotional pain and suffering, emotional stress, and

anxiety shall be stricken, thus barring recovery of these damages. All other relief requested by

Defendants is DENIED.

       It is so ORDERED.


                                                       _________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   2

  Case 1:19-cv-00022 Document 52 Filed 12/28/20 Page 2 of 2 PageID #: 412
